DETAILED ACTION
Note to Applicant
This non-final office action is in response to the amendments received 12/20/21 after the new grounds of rejection decided by the Board on 10/28/21.

Specification
The following terms are not provided in the specification.  As such, under MPEP 608.01(o), the spec is objected to for lack of antecedent basis.  The Examiner notes that some of the terms may also cause new matter issues if added to the spec:
Claim 1 – “font”, “circumvents”
Claim 7 – “trapezoid”
Claim 8 – “non-parallelogram”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “generally” in claim 1 is a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable Honma (JP Pat. No. 2001-252379 A) in view of Mickelson et al. (herein “Mickelson”; US Pat. No. D473,606 S) and in further view of (Kanazawa (JP Pat. No. 2006-158935 A).
Regarding claim 1, Honma discloses an iron-type golf club head weighting system (Figs. 6 and pars. [0006] and [0028] of machine translation), comprising: an iron-type golf club head having an exterior rear surface including at least one predefined region on the exterior rear surface at least partially defined by a visual line of demarcation on only a portion of the exterior rear surface (Figs. 6A and 6B, noting the middle portion defined by the lines formed by the ribs), the predefined region being neither recessed nor raised relative to at least a portion of the exterior rear surface which circumvents the predefined region (Fig. 14, noting the area outside the rib is at the same height as the predefined region), and further being of a first prescribed size and shape comprising a lengthwise at least partially defined by two spaced, substantially parallel segments of the visual line of demarcation (Fig. 6A, reproduced below; noting the ends are substantially parallel), a weighted segment having a lengthwise section and including second branding indicia thereon (Fig. 6A and par. [0006] of the weighted segment being of a second prescribed size and shape substantially the same as the first prescribed size and shape of the predefined region (Fig. 6A below), with the weighted segment being applied to the exterior rear surface and positioned to substantially cover the predefined region (Fig. 6A, below) and obscure the first branding indicia while presenting the second branding indicia in substitution for the obscured first branding indicia (Fig. 6A, noting obscuring what is below is functionally possible given the plate), the first prescribed size and shape and the second prescribed size and shape being selected to enable application of the weighted tape segment substantially within the predefined region in only one orientation (Fig. 6A below; noting application is possible in only one direction).  It is noted that Homma does not specifically disclose that the iron-type golf club head including first branding indicia thereon within the predefined region, the first branding indicia comprising a first font and having a lengthwise orientation generally parallel to the segments of the visual line of demarcation; and the second branding indicia comprising a second font substantially similar to the first font and having a lengthwise orientation generally parallel to the lengthwise section of the weighted tape segment.  However, Mickelson discloses a golf club set wherein that the iron-type golf club head including first branding indicia thereon within a predefined region, the first branding indicia comprising a first font and having a lengthwise orientation generally parallel to the edge (Fig. 2, the club on the right; noting indicia on the club itself on the rear); and the second branding indicia comprising a second font substantially similar to the first font and having a lengthwise orientation generally parallel to the lengthwise section of a segment (Fig. 2, the middle; appearing to show a similar indicia on a badge at the same location).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Honma to use a similar tape that is removably applied. However, Honma discloses the use of a weight insert applied by adhesion (pars. [0028] and [0023]).  In addition, Kanazawa discloses the use of a weight tape (pars. [0030]-[0032] of machine translation) that is removably applied (par. [0048] of machine translation).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Honma and Mickelson to use a weight tape that may be removably applied because doing so would be use of a known technique (using a weight tape that is removably applied to a golf club head) to improve a similar product (a golf club with a rear weight insert added by adhesion) in the same way (using a weight tape that is removably applied, the weight used to adjust the overall weight of the club head; see Honma: par. [0028] of machine translation).

    PNG
    media_image1.png
    445
    604
    media_image1.png
    Greyscale

Regarding claim 2, the combined Honma, Mickelson, and Kanazawa disclose that the weighted tape segment is sized and configured to correspond to a desired swing weight of the iron-type golf club head following application of the weighted tape segment thereto (Honma: par. [0028] of machine translation; noting this is functionally possible given the structure and intent of the disclosure).  
Regarding claim 3, the combined Honma, Mickelson, and Kanazawa disclose that the weighted tape segment comprises a weighted layer having an adhesive layer applied thereto (Honma: par. [0023] of machine translation; noting attachment by adhesion and Kanazawa: par. [0032] of machine translation).
Regarding claim 4, the combined Honma, Mickelson, and Kanazawa disclose that the weighted layer comprises one of lead, tin, bismuth, steel, ceramic, stone, pewter, tungsten-nickel alloy and mixtures or alloys thereof (Kanazawa: par. [0032] of machine translation; noting “lead”).  
that the weighted layer comprises an applique having the adhesive layer disposed thereon (Kanazawa: pars. [0032] and [0061]; noting “double sided tape” and par. [0061] stating that the exterior surface of the weight may have a “design”; noting "applique" is defined by dictionary.com as "a decorative feature applied to a surface" or Honma: Fig. 6A above). 
Regarding claim 6, the combined Honma, Mickelson, and Kanazawa disclose that the lengthwise section of the predefined region has a width which is a distance between the two spaced, substantially parallel segments of the visual line of demarcation, and the first prescribed size and shape is selected such that the predefined region is asymmetrical along an imaginary line bisecting at least one of the width or at least one of the two spaced, substantially parallel segments (Honma: Fig. 6A above; noting asymmetrical in either direction).
Regarding claim 7, the combined Honma, Mickelson, and Kanazawa disclose that the first prescribed size and shape comprises a trapezoid (Honma: Fig. 6A above).  In the alternative, regarding using the shape shown in Honma versus a trapezoid, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s entire spec, never actually referring to a trapezoid).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape used to form first prescribed area would not be significant.    
Regarding claim 8, the combined Honma, Mickelson, and Kanazawa disclose that the first prescribed size and shape comprises a trapezoid that is a non-parallelogram (Honma: Fig. 6A above). In the alternative, regarding using the shape shown in Honma versus a trapezoid, In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s entire spec, never actually referring to a “trapezoid” or “non-parallelogram”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape used to form first prescribed area would not be significant.    
Regarding claim 9, the combined Honma, Mickelson, and Kanazawa disclose that first branding indicia comprises a first placement location on the exterior rear surface of the iron-type golf club head, and the second branding indicia comprises a second placement location substantially the same as the first placement location upon the weighted tape segment being removably applied to the exterior rear surface (Mickelson: Fig. 2; noting the right and middle clubs; noting this would be obvious based on incorporation into Honma).
Regarding claims 10 and 14, the combined Honma, Mickelson, and Kanazawa disclose that the visual line of demarcation at least partially defining the predefined region is defined at least in part by indicia selected from the group comprising lines, line segments, arcs, arc segments, dashes, dots, corner segments, and combinations thereof (Honma: Fig. 6A, noting lines created by the ribs).
Regarding claim 13, it is noted the combined Honma, Mickelson, and Kanazawa do not specifically disclose that the visual line of demarcation is etched into the exterior of the rear surface.  However, Honma discloses that the visual line of demarcation is created by ribs (Fig. 14).  In addition, regarding using ribs over etching (i.e. partially removing material), it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, par. [0032]; applicant giving no criticality to “etching”).  Thus, it 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner does use Kanazawa as the tertiary reference to show the use of weight tape that is removably placed on the club head (emphasis added).  However, applicant does not specifically argue that Kanazawa is devoid of this teaching.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew B Stanczak whose telephone number is (571)270-7831.  The examiner can normally be reached on M-F, 8:30 am to 3:30 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/11/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711